                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division


WILLIAM JEFFREY KARN,                                   *

        Plaintiff,                                      *
v.                                                                   Case No.: GJH-16-3261
                                                        *
PTS OF AMERICA, LLC, et al.
                                                        *
        Defendants.
                                                        *
*       *        *        *       *        *        *       *        *        *       *        *        *

                                      MEMORANDUM OPINION

        In December 2015, Plaintiff William Karn was transported from Maryland to South

Carolina in prisoner transport vans operated by Defendants Prisoner Transportation of America,

LLC (“PTS”) and Brevard Extraditions, LLC d/b/a United States Prisoner Transport, Inc.

(“Brevard”). ECF No. 40 at 2.1 Defendant Jorge Santiago, an employee of PTS, and Defendants

Christopher Cabrera, James Lebron, and Robert Mitchell King, Sr., employees of Brevard, were

assigned to Plaintiff’s transport. Id. ¶¶ 6-10. Plaintiff alleges that during this transport he was

subjected to “horrendous physical and mental abuses.” Id. He filed his first Complaint in this

case in September 2016 alleging violations of the Fourth, Eighth, and Fourteenth Amendments,

as well as various state law claims. ECF No. 1. The Court granted a motion to dismiss all claims

as to the institutional defendants and all but the constitutional claims as to the individual

defendants. ECF No. 22. Having now conducted discovery, Plaintiff filed an Amended

Complaint alleging violations of the Due Process Clause, the Maryland Declaration of Rights,




1
 Unless otherwise stated, the background facts are taken from Plaintiff’s Amended Complaint, ECF No. 40, and are
presumed to be true.

                                                        1
and state law negligence claims.2 ECF No. 40. Defendants have filed Motions to Change Venue,

ECF Nos. 49, 65, a Motion to Dismiss for Failure to State a Claim, ECF No. 55, and Motions to

Dismiss for Lack of Jurisdiction, ECF Nos. 64, 65. No hearing is necessary. See Loc. Rule 105.6.

For the following reasons, Defendants Cabrera and King’s Motion to Dismiss for Lack of

Jurisdiction, ECF No. 65, shall be denied without prejudice. The remaining Motions shall be

denied.

I.        BACKGROUND

          At 10:00pm on December 23, 2015, Defendants Santiago and Lebron, employees of PTS

and Brevard respectively, picked up Plaintiff, a pre-trial detainee, in Montgomery County,

Maryland to transport him to Horry County, South Carolina to face charges that he failed to

timely pay child support. ECF No. 40 ¶¶ 7, 9, 15. Plaintiff alleges that he was immediately

shackled—so tightly that his hands went numb—and placed into a van with ten other prisoners

who had already been in the van for days. Id. ¶¶ 18-21, 23. Plaintiff alleges that the conditions in

the van were horrendous, as the prisoners had not been given adequate opportunities to use the

bathroom or to bathe. Id. ¶¶ 20, 28, 67-76. The van and the other prisoners were soiled with

urine, vomit, and feces. Id. The van left Montgomery County, Maryland and drove to South

Charleston, West Virginia, arriving a few hours later. Id. ¶ 37.

          Plaintiff alleges that he was kept in these conditions for the next nine days on a circuitous

trip through West Virginia, Kentucky, Tennessee, Arkansas, and North Carolina before finally

arriving in South Carolina on December 31. Id. at 3, ¶ 37. Defendants Cabrera and King did not

come into contact with Plaintiff until they took over his transport in Hopkinsville, Kentucky. Id.

¶ 35. Plaintiff’s additional allegations of misconduct can be found in the Court’s previous


2
 Plaintiff concedes that his Maryland Declaration of Rights claim was properly disposed of by the Court’s previous
Order. ECF No. 39.

                                                        2
memorandum opinion in this case. See Karn v. PTS of Amer. No. GJH-16-3261, 2018 WL

3608772 at *1-2 (D. Md. July 26, 2018).

II.     STANDARD OF REVIEW

        Under a motion to dismiss for lack of personal jurisdiction, the burden is “on the plaintiff

ultimately to prove the existence of a ground for jurisdiction by a preponderance of the

evidence.” Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989). The court may allow a plaintiff

to make “a prima facie showing of a sufficient jurisdictional basis to survive the jurisdictional

challenge,” see Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 276 (4th Cir. 2009),

but the “plaintiff must eventually prove the existence of personal jurisdiction by a preponderance

of the evidence, either at trial or at a pretrial evidentiary hearing.” New Wellington Fin. Corp. v.

Flagship Resort Dev. Corp., 416 F.3d 290, 294 n. 5 (4th Cir. 2005). “In deciding whether the

plaintiff has made the requisite showing the court must take all disputed facts and reasonable

inferences in favor of the plaintiff.” Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334

F.3d 390, 396 (4th Cir. 2003). A federal court exercises personal jurisdiction over a defendant by

applying the law of the state in which it sits. Id.

        On a motion to dismiss for improper venue, “[i]t is the Plaintiff’s burden to establish that

venue is proper.” Tinoco v. Thesis Painting, Inc., No. GJH-16-752, 2017 WL 52554 at *2 (D.

Md. 2017). The Court must view the facts in the light most favorable to the plaintiff. Aggarao v.

MOL Ship Mgmt. Co., 675 F.3d 355, 366 (4th Cir. 2012). To survive a motion to dismiss for

improper venue, “the plaintiff need only make a prima facie showing of venue.” Mitrano v.

Hawes, 377 F.3d 402, 405 (4th Cir. 2004). On a motion to transfer venue pursuant to 28 U.S.C. §

1404, however, “the burden is on the moving party to show that transfer to another forum is

proper.” Lynch v. Vanderhoef Builders, 237 F. Supp. 2d 615, 617 (D. Md. 2002).



                                                      3
        On a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6),

the Court “must accept the factual allegations of the complaint as true and construe them in the

light most favorable to the nonmoving party.” Rockville Cars, LLC v. City of Rockville, Md., 891

F.3d 141, 145 (4th Cir. 2018). To overcome a 12(b)(6) motion, the “complaint must contain

sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). Plaintiffs must “provide sufficient detail” to show “a more-than-conceivable chance

of success on the merits.” Upstate Forever v. Kinder Morgan Energy Partners, 887 F.3d 637,

645 (4th Cir. 2018) (citing Owens v. Balt. City State’s Attorneys Ofice, 767 F.3d 379, 396 (4th

Cir. 2014)). The mere recitation of “elements of a cause of action, supported only by conclusory

statements, is not sufficient to survive a motion made pursuant to Rule 12(b)(6).” Walters v.

McMahen, 684 F.3d 435, 439 (4th Cir. 2012). Nor must the Court accept unsupported legal

allegations. Revene v. Charles Cnty. Commis., 882 F.2d 870, 873 (4th Cir. 1989). A plausibility

determination is a “context-specific inquiry” that relies on the court’s “experience and common

sense.” Iqbal, 556 U.S. at 679-80.

III.    DISCUSSION

            A. Personal Jurisdiction

        As an initial matter, individual Defendants James Lebron, Christopher Cabrera, and

Robert King, Sr. challenge the Court’s personal jurisdiction over them. ECF Nos. 64, 65. For a

district court to assert personal jurisdiction over a nonresident defendant, “(1) the exercise of

jurisdiction must be authorized under the state's long-arm statute; and (2) the exercise of

jurisdiction must comport with the due process requirements of the Fourteenth Amendment.”

Carefirst, 334 F.3d at 396. In Maryland, the “long-arm statute is coextensive with the limits of



                                                    4
personal jurisdiction set by the due process clause of the Constitution,” so the statutory inquiry

merges with the constitutional inquiry. Id. at 396-97. For a court’s exercise of jurisdiction over a

defendant to comply with the due process clause, the defendant must have “‘minimum contacts’

with the forum, such that to require the defendant to defend its interests in the state ‘does not

offend traditional notions of fair play and substantial justice.’” Id. at 397 (quoting Int’l Shoe Co.

v. Washington, 326 U.S. 310, 316 (1945)).

        Where the defendant’s contacts with the forum state provide the basis for the suit, those

contacts may establish “specific jurisdiction.” Id. In the Fourth Circuit, to determine whether

specific jurisdiction exists the Court must consider “(1) the extent to which the defendant has

purposefully availed itself of the privilege of conducting activities in the state; (2) whether the

plaintiffs’ claims arise out of those activities directed at the state; and (3) whether the exercise of

personal jurisdiction would be constitutionally ‘reasonable.’” Id. The exercise of personal

jurisdiction over a defendant is constitutionally reasonable if it is not “so gravely difficult and

inconvenient as to place the defendant at a severe disadvantage in comparison to his opponent.”

CFA Inst. v. Inst. of Chartered Fin. Analysts of India, 551 F.3d 285, 296 (4th Cir. 2009). The

Fourth Circuit has identified several factors relevant to the constitutional reasonableness inquiry:

        (1) the burden on the defendant of litigating in the forum; (2) the interest of the
        forum state in adjudicating the dispute; (3) the plaintiff's interest in obtaining
        convenient and effective relief; (4) the shared interest of the states in obtaining
        efficient resolution of disputes; and (5) the interests of the states in furthering
        substantive social policies.

Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 279 (4th Cir. 2012).

        But where the defendant’s contacts with the state are not also the basis for the suit, then a

court’s exercise of jurisdiction must arise from a defendant’s “continuous and systematic”

activities in the state; these activities establish “general jurisdiction.” Carefirst, 334 F.3d at 397.



                                                   5
       Here, Defendant Lebron, a resident of Orlando, Florida, see ECF No. 64-1 ¶ 1, picked up

Plaintiff in Montgomery County, Maryland on December 23, 2015 as part of his employment

with Brevard. ECF No. 40 ¶ 16. Some of the alleged tortious conduct as to Plaintiff began

immediately upon his pickup, as Plaintiff accuses Defendants of shackling him too tightly, and of

transporting him in an overcrowded van with prisoners soiled with urine, feces, and vomit

because they had not been allowed adequate bathroom or bathing privileges. Id. ¶¶ 20, 28, 67-76.

Defendant Lebron thus “availed [him]self of the privilege of conducting activities in Maryland,”

because he purposefully performed work for Brevard in Maryland by driving to and through the

state in order to pick up Plaintiff. Carefirst, 334 F.3d at 397. Furthermore, at least some of

Plaintiff’s alleged injuries arose because he was picked up in Maryland and occurred while he

was still in Maryland.

       The Court must thus turn to whether it is constitutionally reasonable to exercise

jurisdiction over Defendant Lebron. First, Lebron offers no suggestion that litigating in Maryland

would be excessively burdensome. Second, the state of Maryland has a valid interest in this case,

as Plaintiff is a resident of Maryland whose extradition gave rise to the alleged injuries. See

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473 (1985) (“A state generally has a ‘manifest

interest’ in providing its residents with a convenient forum for redressing injuries inflicted by

out-of-state actors.”). Third, Plaintiff’s continued residence in Maryland makes it a convenient

and effective forum for him. Fourth, the lawsuit against Co-Defendants PTS and Brevard has

been proceeding in Maryland for two years and will continue to proceed in Maryland, so

litigating the allegations against Defendant Lebron here is an efficient use of judicial resources.

Furthermore, “the inequity of being haled into a foreign forum is mitigated if it was reasonably

foreseeable that the defendant could be subject to suit there.” CFA Inst., 551 F.3d at 296. For



                                                  6
Defendant to drive through Maryland with a van full of detainees created a “predictable risk”

that he could be subject to a lawsuit here. See Shaffer v. Heitner, 433 U.S. 186, 218 (1977)

(Stevens, J., concurring). Thus, the Court has personal jurisdiction over Defendant Lebron.

        Defendants Cabrera and King also challenge the Court’s exercise of personal jurisdiction.

Unlike Defendant Lebron, Cabrera and King only joined the transport after it had left Maryland

and proceeded into Kentucky. See ECF Nos. 65-3.3 Cabrera and King then transported Plaintiff

through Tennessee and into South Carolina. See ECF No. 40 at 3. On the record before the

Court, neither Cabrera nor King have had any contacts with the state of Maryland. Though

Plaintiff suggests that jurisdiction attaches to Cabrera and King as employees of a company that

performs work in Maryland, he cites no authority for this proposition. Therefore, because

specific jurisdiction only arises where a defendant’s contacts with the forum state provide the

basis for the suit, Plaintiff must establish general jurisdiction over Defendants instead. See

Carefirst, 334 F.3d at 397. To establish general jurisdiction, Plaintiff must show that the

Defendants have had “continuous and systematic” activities in the state. Id. The Court will grant

Plaintiff’s request to conduct limited discovery for 60 days on whether Cabrera and King have

satisfied the general jurisdiction requirement.

             B. Venue

        Defendants PTS, Brevard, Lebron, King, and Cabrera each move to dismiss for improper

venue pursuant to Fed. R. Civ. P. 12(b)(3) and, alternatively, move to transfer venue pursuant to

28 U.S.C. § 1404. As an initial matter, Fed. R. Civ. P. 12(h) holds that an improper venue

defense is waived if a party fails to raise the defense in the first Rule 12 motion or responsive

pleading. See, e.g., Lanehart v. Devine, 102 F.R.D. 592, 592 (D. Md. 1984). Defendant PTS


3
 Only Defendant King’s affidavit is properly attached to this motion. Defendant Cabrera is ordered to file an
affidavit detailing his transport of Plaintiff within 14 days.

                                                         7
failed to raise an objection to venue either in its Partial Answer or in its Partial Motion to

Dismiss. See ECF Nos. 9, 10. PTS contends that the defense was unavailable, and thus not

waived, see Seidel v. Kirby, 296 F. Supp. 3d 745, 750 (D. Md. 2017), because Plaintiff’s original

Complaint did not provide enough specific information to place Defendant on notice that venue

was improper in the District of Maryland. The Amended Complaint, on the other hand, offers a

map of Plaintiff’s route, showing that the Plaintiff left Montgomery County, Maryland and

traveled directly into Virginia. See ECF No. 40 at 3. This argument is not persuasive. Plaintiff’s

map was reconstructed from a log kept by PTS drivers acquired by Plaintiff during discovery; all

of the information added to the Amended Complaint was in possession of PTS when it filed its

Partial Answer and Partial Motion to Dismiss over two months after the original Complaint was

filed. Plaintiff’s Original Complaint identified the name of the prisoner being transported, the

time and date he was picked up by PTS employees, and allegations regarding the route through

multiple states, see ECF No. 1 ¶¶ 7-12, 17-19; PTS was thus given sufficient detail to be put on

notice that the defense was available, and its motion to dismiss under Rule 12(h) is waived.

       Defendants Brevard, King, Lebron, and Cabrera, however, had not been named as

defendants in Plaintiff’s original Complaint. As they had not previously filed a responsive

pleading or Rule 12 motion before raising an objection to venue, their Rule 12(h) motion is

properly before the Court. The venue statute provides that a civil action may be brought in:

       (1) A judicial district in which any defendant resides, if all defendants are
           residents of the State in which the district is located;
       (2) A judicial district in which a substantial part of the events or omissions giving
           rise to the claim occurred, or a substantial part of property that is the subject
           of the action is situated; or
       (3) If there is no district in which an action may otherwise be brought as provided
           in this section, any judicial district in which any defendant is subject to the
           court’s personal jurisdiction with respect to such action.




                                                  8
28 U.S.C. § 1391. Plaintiffs argue that venue is proper because a substantial part of the events

occurred in Maryland.

        In determining whether a substantial part of the events occurred in a state, the Court

should review “the entire sequence of events underlying the claim.” Mitrano, 377 F.3d 402, 405

(4th Cir. 2004) (quoting Uffner v. La Reunion Francaise, S.A., 244 F.3d 38, 42 (1st Cir. 2001)).

This standard does not require that “a majority of the events occurred in the district where suit is

filed, that the events in that district predominate, or that the chosen district is the best venue.”

Seidel, 296 F. Supp. 3d at 752. Plaintiffs must merely “show that a substantial part of the events

giving rise to their claims occurred in the chosen district.” Id. “Events that relate only

tangentially to the claim cannot constitute a ‘substantial part of the events or omissions giving

rise to the claim’; indeed, strictly speaking, they do not ‘give rise to’ the claim at all.” MTGLQ

Investors, L.P. v. Guire, 286 F. Supp. 2d 561, 565 (D. Md. 2003).

        Here, Plaintiff was taken into custody in Montgomery County, Maryland. He was

allegedly shackled too tightly and transported in an overcrowded van with prisoners soiled with

urine, feces, and vomit because they had not been allowed adequate bathroom or bathing

privileges while in Maryland. These are sufficiently substantial parts of Plaintiff’s claim to

establish a prima facie showing of venue.

        Defendant PTS also moves to transfer to the Middle District of Tennessee under 28

U.S.C. § 1404(a). A motion under § 1404 can be made even after waiving an objection to venue

under Rule 12(h). See, e.g, Glass v. Comm’r, Soc. Sec., No. WMN-16-1357, 2017 WL 510391 at

*2 (D. Md. 2017). Section 1404 allows a district court to transfer any civil action to any other

district or division where it might have been brought “[f]or the convenience of the parties and

witnesses, in the interests of justice.” 28 U.S.C. § 1404(a). To determine whether to transfer a



                                                   9
case under § 1404, the Court considers (1) the weight accorded the plaintiff’s choice of venue,

(2) witness convenience and access, (3) convenience of the parties, and (4) the interest of justice.

Lynch v. Vanderhoef Builders, 237 F. Supp. 2d 615, 617 (D. Md. 2002).

       First, “[u]nless the balance of factors points ‘strongly in favor of the defendant, the

plaintiff’s choice of forum should rarely be disturbed.’” CV Restoration, LLC v. Diversified

Shafts Sols., Inc., No. ELH-16-2102, 2016 WL 6648750 at *4 (D. Md. 2016) (quoting Collins v.

Straight, Inc., 748 F.2d 916, 921 (4th Cir. 1984)). “This is particularly true where the chosen

forum is the plaintiff’s home or bears a substantial relation to the cause of action.” Id. (internal

quotations omitted). However, the considerable weight afforded to a plaintiff’s choice of forum

“is significantly lessened when none of the conduct complained of occurred in the form selected

by the plaintiff and said forum has no connection with the matter in controversy.” Id. For the

reasons stated above, that is not so here. Plaintiff was picked up in his home state of Maryland

and suffered alleged injuries in Maryland; that his injuries continued as he crossed state lines

does not compel the Court to assign less weight to his choice of forum.

       As to the second and third prongs, Defendant has offered little to suggest that the District

of Maryland is so inconvenient for the witnesses and parties as to require a transfer. One of the

most important factors to be considered in deciding a motion to transfer venue is the convenience

of witnesses. Cronos Containers, Ltd. V. Amazon Lines, Ltd., 121 F. Supp. 2d 461, 466 (D. Md.

2000). Defendant notes that several of the employee defendants are residents of Tennessee, but

“the convenience of witnesses who are employees of a party is entitled to less weight because

that party can obtain their presence at trial.” CV Restoration, 2016 WL 6648750 at *5. “[T]he

critical determination under this factor is the convenience of the forum to key non-party

witnesses.” Weintraub v. Advanced Corr. Healthcare, 161 F. Supp. 3d 1272, 1280 (N.D. Ga.



                                                  10
2015). To these witnesses, Defendant only asserts, without proof, that prisoners travelling with

Plaintiff “may also currently be in Tennessee.” ECF No. 49-1. As to the convenience of the

parties, “transfer will be refused if the effect of a change of venue would be merely to shift the

inconvenience from one party to the other.” CV Restoration, 2016 WL 6648750 at *6. Defendant

offers no suggestion that it would be unduly burdensome for it to be forced to litigate in the state

of Maryland. Defendant therefore has not made the requisite showing of hardship sufficient to

justify transferring the case away from Plaintiff’s chosen forum.

       Turning to the final factor, the interests of justice do not weigh heavily enough in favor of

transfer to overcome the remaining factors. “Familiarity with applicable law is one of the

interests of justice factors.” Cross v. Fleet Reserve Ass’n Penson Plan, 383 F. Supp. 2d 852, 857

(D. Md. 2005). The Court may ultimately apply Tennessee law to some of Plaintiff’s negligence

claims—law with which a district court in the Middle District of Tennessee may be more

familiar. But the Court need not transfer this case solely because Tennessee law may be applied

to a negligence claim; the plaintiff’s choice of forum weighs more heavily than the need to rely

on a Middle District of Tennessee District Court to accurately apply Tennessee law in this case.

Because the remaining factors are neutral or weigh heavily in favor of Plaintiff, the motion to

transfer venue is denied.

           C. Motion to Dismiss

       Defendant Brevard moves to dismiss Count II of the Complaint, contending that it is not

a state actor under § 1983, and that Plaintiff has failed to adequately plead that Brevard has a

policy, procedure, or custom that causes violations of the Constitution. Both of these assertions

have already been resolved in this litigation as to Defendant PTS. See ECF No. 21 at 14 (“[A]s a

‘private corporation involved in the custody and control of prisoners,’ PTS performs ‘a



                                                 11
      traditional state function’ and therefore may be held liable under Section 1983.”) (citations

      omitted); ECF No. 38 at 8 (“[T]he laundry list of additional allegations . . . suggest that even if

      not done pursuant to written policy, PTS has an informal policy, established through custom or

      usage, that results in detainees like Karn being subjected to inhumane conditions.”). Brevard has

      offered no distinction between it and PTS that would cause the Court to analyze these assertions

      any differently, see ECF No. 40 ¶¶ 100-04 (detailing similar allegations brought against Brevard)

      so Brevard’s Motion to Dismiss Count II of the Complaint is denied.4

IV.   CONCLUSION

              Defendants’ Motions to Dismiss or to Transfer, ECF Nos. 49, 55, 64, and 65, are denied.

      Plaintiff will be given 60 days to show cause why Defendants Cabrera and King should not be

      dismissed for lack of personal jurisdiction. A separate Order shall issue.



      Date: February      11, 2019                                          ______/s/____________________
                                                                            GEORGE J. HAZEL
                                                                            United States District Judge




      4
       In Defendant Lebron’s Motion to Dismiss, see ECF No. 64 ¶ 6, he asserts, without further explanation therein or in
      his Memorandum of Authorities, that Count II of the Complaint should be dismissed because there is no state action.
      For the reasons discussed above, this motion is denied.

                                                              12
